Exhibit 10.2(b2)
 
AMENDMENT TO
FIRST HORIZON NATIONAL CORPORATION
1992 RESTRICTED STOCK INCENTIVE PLAN
(AS AMENDED AND RESTATED 4/20/1999)
 
The 1992 Restricted Stock Incentive Plan of First Horizon National Corporation
(as amended and restated April 20, 1999) (the “Plan”) is hereby amended as
follows:
 
1.           Notwithstanding any provision in the Plan to the contrary, any
deferral elections may be made under Section 16 of the Plan only if approved by
the Committee or such officers of the Company to whom such approval authority
has been delegated.  The right to approve any deferral elections may be withheld
in the sole and absolute discretion of the Committee or its delegatee.
 
2.           Notwithstanding any provision in the Plan to the contrary, any
deferral elections under Section 16, any supplemental cash payments under
Section 6 and any loans under Section 7 may be made subject to such terms and
conditions that the Committee or its delegatee may impose in their sole and
absolute discretion, specifically including, but not limited to, any terms or
conditions necessary in order for such deferral election, supplemental cash
payments or loans to comply with Section 409A of the Internal Revenue Code.
 
3.           This Amendment shall take effect as of January 1, 2008, and shall
apply to all awards that were outstanding on such date or made thereafter;
provided, however, this Amendment shall not apply to any restricted stock units
outstanding on January 1, 2008, if the deferral election was made before October
3, 2004, and if the restricted stock units were issued effective upon the lapse
of vesting conditions no later than December 31, 2004.
 